Name: Commission Regulation (EEC) No 2788/90 of 27 September 1990 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 265/18 Official Journal of the European Communities 28 . 9 . 90 COMMISSION REGULATION (EEC) No 2788/90 of 27 September 1990 fixing the amounts by which import duties on beef and veal originating in the African, Caribbean and Pacific States (ACP) are to be reduced beef and veal ; whereas the amount of this reduction must be calculated in conformity with Article 3 of Commission Regulation (EEC) No 970/90 (2), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the African , Caribbean and Pacific States (ACP) or in the overseas countries and territories (OCT)('), and in parti ­ cular Article 3 thereof, Whereas Article 3 of Regulation (EEC) No 715/90 provides for a 90 % reduction in the import duties on HAS ADOPTED THIS REGULATION : Article 1 The amounts by which import duties on beef and veal are to be reduced pursuant to Article 3 of Regulation (EEC) No 715/90 shall , in respect of importations during the fourth quarter of 1990, be as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 1 October 1 990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 September 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 84, 30. 3 . 1990, p. 85. (2) OJ No L 99, 19 . 4. 1990, p. 8 . A N EX O  BI LA G  A N H A N G  Ã Ã  Ã ¡Ã  Ã ¡Ã ¤ Ã  Ã  Ã   A N N EX  A N N EX E  A LL EG A TO  B IJ LA G E  A N EX O 28. 9. 90 CÃ ³ di go N C K N -k od e K N -C o d e Ã  Ã  Ã ´Ã ¹ Ã ºÃ  Ã  Ã £Ã  C N co de C od e N C C od ic e N C G N -c od e CÃ ³ di go N C Be lg iq ue Lu xe m bo ur g FB /F lu x/ 10 0 kg D an m ar k dk r/ 10 0 kg D eu ts ch la nd D M /1 00 kg Ã  Ã »Ã » Ã ¬ Ã ´Ã ± Ã  Ã Ã  /1 00 Ã Ã ³ Ã  Es pa Ã ±a Pt a/ 10 0 kg F ra nc e FF /1 00 kg Ir el an d £ Irl /1 00 kg It al ia Li t/ 10 0 kg N ed er la n d F1 ./1 00 kg U n it ed K in gd om £/ 10 0 kg 01 02 90 10 5 39 7, 1 99 8, 14 26 1, 68 21 81 9, 62 17 51 7, 57 87 7, 62 97 ,6 78 19 5 78 9 29 4, 84 88 ,8 85 01 02 90 31 5 39 7, 1 99 8, 14 26 1, 68 21 81 9, 62 17 51 7, 57 87 7, 62 97 ,6 78 19 5 7 8 9 29 4, 84 88 ,8 85 01 02 90 33 5 39 7, 1 99 8, 14 26 1, 68 21 81 9, 62 17 31 7, 57 87 7, 62 97 ,6 78 19 5 78 9 29 4, 84 88 ,8 85 01 02 90 35 5 39 7, 1 99 8, 14 26 1, 68 21 81 9, 62 17 51 7, 57 87 7, 62 97 ,6 78 19 5 78 9 29 4, 84 88 ,8 85 01 02 90 37 5 39 7, 1 99 8, 14 26 1, 68 21 81 9, 62 17 51 7, 57 87 7, 62 97 ,6 78 19 5 78 9 29 4, 84 88 ,8 85 02 01 10 10 10 25 4, 6 1 89 6, 46 49 7, 18 41 45 7, 06 33 28 3, 29 1 66 7, 48 18 5, 58 8 37 1 99 8 56 0, 20 16 8, 88 1 02 01 10 90 10 25 4, 6 18 96 ,4 6 49 7, 18 41 45 7, 06 33 28 3, 29 1 66 7, 48 18 5, 58 8 37 1 99 8 56 0, 20 16 8, 88 1 02 01 20 21 10 25 4, 6 1 89 6, 46 49 7, 18 41 45 7, 06 33 28 3, 29 1 66 7, 48 18 5, 58 8 37 1 99 8 56 0, 20 16 8, 88 1 02 01 20 29 10 25 4, 6 1 89 6, 46 49 7, 18 41 45 7, 06 33 28 3, 29 16 67 ,4 8 18 5, 58 8 37 1 99 8 56 0, 20 16 8, 88 1 02 01 20 31 8 20 3, 7 1 51 7, 17 39 7, 75 33 16 5, 59 26 62 6, 61 13 33 ,9 8 14 8, 47 0 29 7 59 8 44 8, 16 13 5, 10 5 02 01 20 39 8 20 3, 7 1 51 7, 17 39 7, 75 33 16 5, 59 26 62 6, 61 1 33 3, 98 14 8, 47 0 29 7 59 8 44 8, 16 13 5, 10 5 02 01 20 51 12 30 5, 5 2 27 5, 75 59 6, 62 49 74 8, 54 39 93 9, 98 2 00 0, 97 22 2, 70 6 44 6 39 8 67 2, 24 20 2, 65 8 02 01 20 59 12 30 5, 5 2 27 5, 75 59 6, 62 49 74 8, 54 39 93 9, 98 2 00 0, 97 22 2, 70 6 44 6 39 8 67 2, 24 20 2, 65 8 02 01 20 90 15 38 1, 9 2 84 4, 68 74 5, 77 66 84 3, 86 48 92 8, 49 2 50 1, 21 27 8, 38 2 55 7 99 7 84 0, 29 25 3, 32 2 02 01 30 00 17 59 4, 6 3 25 3, 91 85 3, 06 73 44 3, 15 56 61 2, 57 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 02 02 10 00 8 56 8, 4 1 58 4, 61 41 5, 42 34 28 1, 32 27 88 7, 06 1 39 3, 28 15 5, 07 1 31 0 82 9 46 8, 08 14 1, 11 1 02 02 20 10 8 56 8, 4 1 58 4, 61 41 5, 42 34 28 1, 32 27 88 7, 06 1 39 3, 28 15 5, 07 1 31 0 82 9 46 8, 08 14 1, 11 1 02 02 20 30 6 85 4, 7 1 26 7, 69 33 2, 34 27 42 4, 93 22 30 9, 60 1 11 4, 62 12 4, 05 6 24 8 66 2 37 4, 46 11 2, 88 9 02 02 20 50 10 71 0, 5 1 98 0, 77 51 9, 28 42 85 1, 62 34 85 8, 85 1 74 1, 60 19 3, 83 8 38 8 53 5 58 5, 10 17 6, 38 9 02 02 20 90 12 85 2, 5 2 37 6, 92 62 3, 14 55 56 5, 42 40 94 4, 34 2 08 9, 93 23 2, 60 7 46 6 24 3 70 2, 12 21 1, 66 7 02 02 30 10 10 71 0, 5 1 98 0, 77 51 9, 28 42 85 1, 62 34 85 8, 85 1 74 1, 60 19 3, 83 8 38 8 53 5 58 5, 10 17 6, 38 9 02 02 30 50 10 71 0, 5 1 98 0, 77 51 9, 28 42 85 1, 62 34 85 8, 85 1 74 1, 60 19 3, 83 8 38 8 53 5 58 5, 10 17 6, 38 9 02 02 30 90 14 73 7, 6 2 72 5, 53 71 4, 53 61 74 5, 70 47 37 0, 59 2 39 6, 44 26 6, 72 1 53 4 62 3 80 5, 10 24 2, 71 1 02 06 10 95 17 59 4, 6 3 25 3, 91 85 3, 06 73 44 3, 15 56 61 2, 57 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 02 06 29 91 14 73 7, 6 2 72 5, 53 71 4, 53 61 74 5, 70 47 37 0, 59 2 39 6, 44 26 6, 72 1 53 4 62 3 80 5, 10 24 2, 71 1 02 10 20 10 15 38 1, 9 2 84 4, 68 74 5, 77 66 84 3, 86 48 92 8, 49 2 50 1, 21 27 8, 38 2 55 7 99 7 84 0, 29 25 33 22 02 10 20 90 17 59 4, 6 3 25 3, 91 85 3, 06 74 94 9, 21 56 29 0, 41 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 02 10 90 41 17 59 4, 6 3 25 3, 91 85 3, 06 74 94 9, 21 56 29 0, 41 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 02 10 90 90 17 59 4, 6 3 25 3, 91 85 3, 06 74 94 9, 21 56 29 0, 41 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 16 02 50 10 17 59 4, 6 3 25 3, 91 85 3, 06 74 94 9, 21 56 29 0, 41 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 16 02 90 61 17 59 4, 6 3 25 3, 91 85 3, 06 79 50 2, 40 ,5 5 31 6, 43 2 86 1, 03 31 8, 43 0 63 8 26 9 96 1, 17 28 9, 76 5 Official Journal of the European Communities N B :L os cÃ ³ di go s N C, in clu id as las no tas a pi e de pÃ ¡ gi na ,s e de fin en en el Re gl am en to (C EE )n ° 26 58 /8 7 m od ifi ca do . N B :K N -k od er ne , he ru nd er he nv isn in ge r til fo dn ot er ,e r fa sts at i de n Ã ¦n dr ed e fo ro rd ni ng (E Ã F) nr .2 65 8/ 87 . N B : Di e K N -C od e so wi e di e Ve rw eis un ge n un d Fu Ã n ot en sin d du rc h di e ge Ã ¤n de rte V er or dn un g (E W G ) N r. 26 58 /8 7 be sti m m t. Ã  Ã : Ã  Ã ¹ Ã ºÃ  Ã ´Ã ¹ Ã ºÃ ¿ Ã ¯ Ã Ã · Ã  Ã Ã Ã ½Ã ´ Ã Ã ± Ã Ã ¼ Ã ­Ã ½ Ã ·Ã  Ã ¿Ã ½ Ã ¿Ã ¼ Ã ±Ã  Ã ¿Ã » Ã ¿Ã ³ Ã ¯Ã ± Ã , Ã Ã Ã ¼Ã Ã µÃ  Ã ¹Ã » Ã ±Ã ¼ Ã ²Ã ± Ã ½Ã ¿ Ã ¼Ã ­ Ã ½Ã  Ã ½ Ã Ã  Ã ½ Ã Ã Ã ¿Ã  Ã ·Ã ¼ Ã µÃ ¹ Ã Ã  Ã µÃ  Ã ½, Ã ºÃ ± Ã ¸Ã ¿ Ã Ã ¯ Ã ¶Ã ¿ Ã ½Ã  Ã ±Ã ¹ Ã Ã  Ã ¿Ã ½ Ã Ã  Ã ¿Ã Ã ¿Ã Ã ¿Ã ¹ Ã ·Ã ¼ Ã ­Ã ½ Ã ¿ Ã ºÃ ± Ã ½Ã ¿ Ã ½Ã ¹ Ã Ã ¼ Ã  (Ã  Ã  Ã  ) Ã ±Ã  Ã ¹9 .2 65 8/ 87 . N B :T he CN co de s an d th e fo ot no tes are de fin ed in am en de d Re gu lat io n (E EC ) No 26 58 /8 7. N B :L es co de s N C ain si qu e les re nv oi s en ba s de pa ge so nt dÃ © fin is au rÃ ¨ gl em en t (C EE ) n ° 26 58 /8 7 m od ifi e. N B :I co di ci N C e i re lat iv i ric hi am i in ca lce so no de fin iti da l re go lam en to (C EE ) n. 26 58 /8 7 m od ifi ca to . N B :G N -c od es en vo et no te n :z ie de ge wi jzi gd e V er or de ni ng (E EG ) nr .2 65 8/ 87 . No L 265/19 NB :O s cÃ ³ di go s N C, in clu in do as re m iss Ã µe s em pÃ © -d e- pÃ ¡ gi na sÃ £ o de fin id os no Re gu lam en to (C EE ) n? 26 58 /8 7 alt er ad o.